DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the amendments filed on 7/19/2021. 
Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Attorney William Curry on 10/20, 10/22, and 10/26.
The application has been amended to: amend claims 1 and 9; and cancel claims 2 and 6 as follows:

1. (Currently Amended) A digital asset transaction method implemented via a connected device, which is directly connectable to the Internet, and a closed device, which is indirectly connectable to the Internet by connecting to the connected device and is able to provide authentication data for permitting the connected device to perform a digital asset transaction, the method comprising: 
a "displaying first check message" step, in which transaction data is generated by the connected device for transacting a desired digital asset, and a first check message 
a "transmitting transaction data" step, in which a first confirmation instruction is generated by the connected device when the transaction data of the first check message and the desired digital asset match each other, and then the transaction data is transmitted to the closed device from the connected device based on the first confirmation instruction; 
a "displaying second check message" step, in which a second check message with the transaction data is generated by the closed device after receiving the transaction data from the connected device, and then the second check message is displayed by the closed device; and 
a "transmitting authentication data" step, in which a second confirmation instruction is generated by the closed device when the transaction data of the second check message and the desired digital asset match each other, and then authentication data, including a second digital signature, is generated by the closed device and is transmitted to the connected device from the closed device based on the second confirmation instruction; and 2Application No.: 15/906,834Docket No.: AFI-333
an "executing transaction" step, in which a transaction authentication is generated by the connected device for executing transaction of the desired digital asset after receiving the second digital signature of the authentication data, and the transaction authentication and the transaction data is transmitted to the transaction system from the connected device for transacting the desired digital asset;
wherein the closed device includes a security element (SE), the authentication data is stored in the security element, the connected device is permitted to connect to the SE through the MCU, and the second check message is generated by the MCU; and
wherein the second check message is displayed by the closed device after receiving, from the 3Application No.: 15/906,834Docket No.: AFI-333 connected device, device pairing data that indicates a pairing between the closed device and the connected device.
2. (Cancelled)
6. (Cancelled)
9 (Currently Amended) The digital asset transaction method as claimed in claim [[2]] 1, wherein the authentication data is at least one of a private key and a digital signature to be used in the digital asset transaction.

Allowable Subject Matter
Claims 1, 4, 5, and 7-9 are allowable.  

The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC § 101:
The steps in independent claim 1 of: “A digital asset transaction method implemented via a connected device, which is directly connectable to the Internet, and a closed device, which is indirectly connectable to the Internet by connecting to the connected device and is able to provide authentication data for permitting the connected device to perform a digital asset transaction, the method comprising: a "displaying first check message" step, in which transaction data is generated by the connected device for transacting a desired digital asset, and a first check message with the transaction data is generated by the connected device, and then the first check message is displayed by the connected device; a "transmitting transaction data" step, in which a first confirmation instruction is generated by the connected device when the transaction data of the first check message and the desired digital asset match each other, and then the transaction data is transmitted to the closed device from the connected device based on the first confirmation instruction; a "displaying second check message" step, in which a second check message with the transaction data is generated by the closed device after receiving the transaction data from the connected device, and then the second check message is displayed by the closed device; and a "transmitting authentication data" step, in which a second confirmation instruction is generated by the closed device when the transaction data of the second check message and the desired digital asset match each other, and then authentication data, including a second digital signature, is generated by the closed device and is transmitted to the connected device from the closed device based on the second confirmation instruction; and an "executing transaction" step, in which a transaction authentication is generated by the connected device for executing transaction of the desired digital asset after receiving the second digital signature of the authentication data, and the transaction authentication and the transaction data is transmitted to the transaction system from the connected device for transacting the desired digital asset; wherein the closed device includes a security element (SE), the authentication data is stored in the security element, the connected device is permitted to connect to the SE through the MCU, and the second check message is generated by the MCU; and wherein the second check message is displayed by the closed device after receiving, from the connected device, device pairing data that indicates a pairing between the closed device and the connected device” are limitations, which when considered as an ordered combination, are indicative of an inventive concept (aka “significantly more”) because the combination of elements are not well-understood, routine, conventional activity in the field.
For these reasons, independent claim 1 is deemed patent eligible under 35 USC 101. Dependent claims 4, 5, and 7-9 are deemed patent eligible by virtue of dependency on an allowable claim.
 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P. S./
Examiner, Art Unit 3695
10/28/2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
October 28, 2021